Citation Nr: 0731477	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from April 1977 to October 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

As a preliminary matter, the Board notes that in a June 2007 
letter, the Board questioned whether the veteran had 
perfected a timely appeal of his claim for a higher rating 
for his right knee disability.  Upon reflection, however, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) has held that unless the RO closed 
the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) 
and 38 C.F.R. § 19.32 (2006) for failure to file a timely 
Substantive Appeal, that failure does not automatically 
deprive the Board of jurisdiction.  See Gonzales-Morales v. 
Principi, 16 Vet. App. 556 (2003).  Here, because the RO 
certified the veteran's right knee disability appeal to the 
Board, in light of Gonzales-Morales, the Board finds that it 
has jurisdiction to consider the merits of the issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last formally examined by VA in October 2003, 
and the Board concludes that in light of his contentions and 
the state of the record, he must be afforded a 
contemporaneous VA examination.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent 
outstanding records, the veteran must be 
afforded an appropriate VA examination to 
determine the nature, extent, severity 
and manifestations of his right and left 
knee disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner must comment on whether either 
knee is productive of instability or 
subluxation, as well as range of motion 
for both knees.  The claims folder should 
be made available to and reviewed by the 
examiner.  The examiner should set forth 
the complete rationale for any 
conclusions in a legible report.

2.  The AMC should readjudicate the 
veteran's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

